IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 October 25, 2007
                                 No. 06-20259
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

MARTIN HERNANDEZ-JUAREZ, also known as Martin Lopez Hernandez

                                            Defendant-Appellant


                  Appeal from the United States District Court
                       for the Southern District of Texas
                           USDC No. 4:98-CR-47-ALL


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      The Federal Public Defender appointed to represent Martin Hernandez-
Juarez has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967).       Hernandez-Juarez has filed a
response which incorporates a motion for the appointment of substitute counsel
or, in the alternative, for leave to proceed pro se and for an extension of time to
file a pro se brief.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-20259

     Hernandez-Juarez’s motions are DENIED. Our independent review of the
record, counsel’s brief, and Hernandez-Juarez’s response discloses no
nonfrivolous issue for appeal.    Accordingly, counsel’s motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2